—Order, Family Court, New York County (Leah Marks, J.), entered September 4, 1993, which, insofar as appealed from, placed E. for adoption with her foster mother, unanimously affirmed, without costs.
The Family Court properly terminated the parental rights of the natural parents and transferred custody and guardianship to the Commissioner for the purpose of adoption by her white, lesbian foster mother who has provided E., born with birth defects and a positive toxicology for cocaine, with special care since she was less than four months old, notwithstanding the desire of E.’s African-American grandmother to adopt her. The evidence adduced at the dispositional hearing strongly supports the conclusion that E.’s best interests are served by permitting the foster mother to adopt her (Family Ct Act § 623; Matter of Star Leslie W., 63 NY2d 136). Concur — Sullivan, J. P., Wallach, Ross, Asch and Tom, JJ.